By the Court:

At this stage of the case the only question before us- is on granting the rule to show cause, and without reference to the testimony of the witnesses who have been examined, an'd which properly and without consent could not have been heard at this stage of the proceeding, *44the court thinks there is sufficient ground disclosed, and grants the information on the affidavit filed, because the officers of the election passed judgment on the sufficiency and legality of the votes in question at the time of their rejection, or when they concluded not to count them, and it was not competent for them after the close of the election, and the result of it was ascertained and made known, to change or alter that result. Although no certificate, or other formal mode of making known to a person his election to the office of road commissioner, or any other public office, may be prescribed or required by law, the court considers that when the result of it is ascertained and announced at the close of it, it is final and conclusive on the officers of the election, and cannot afterwards be reconsidered or varied by them, as such a course might lead to gross abuses on the part of such officers ; and, if an error should be committed, it is not to be corrected by the method adopted in this instance.